Exhibit 10.4

EVERTEC, INC.

2013 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT, made as of this [__] day of August,
2013 (the “Date of Grant”), by and between EVERTEC, Inc. (the “Company”) and
[            ] (the “Participant”).

W I T N E S S E T H

WHEREAS, the Company maintains the EVERTEC, Inc. 2013 Equity Incentive Plan (the
“Plan”);

WHEREAS, Section 9 of the Plan authorizes the issuance of restricted stock units
with respect to the common shares, par value $0.01 per share, of the Company
(“Restricted Stock Units”); and

WHEREAS, in connection with the Participant’s service as a member of the Board,
the Company desires to award to the Participant [            ] Restricted Stock
Units, subject to the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto hereby agree as follows:

 

1. Basis for Award. This Award is made under the Plan pursuant to Section 9
thereof for services to be rendered to the Company by the Participant as a
member of the Board.

 

2. Restricted Stock Units Awarded.

 

  (a) The Company hereby awards to the Participant, in the aggregate,
[            ] Restricted Stock Units, which shall be subject to the terms of
the Plan and this Agreement. Each Restricted Stock Unit represents the unfunded
and unsecured promise of the Company to deliver to the Participant one Common
Share on the Settlement Date (as defined below).

 

  (b) The Restricted Stock Units shall be credited to a separate account
maintained for the Participant on the books of the Company (the “Account”). The
Award shall vest and be settled in accordance with Section 3 hereof.

 

3.

Vesting and Settlement. The Restricted Stock Units shall vest and become
non-forfeitable on the first anniversary of the Date of Grant (the “Vesting
Date”); provided, that, the Participant is then providing service to the
Company. The Company shall issue and deliver to the Participant one Common Share
for each vested Restricted Stock Unit (the “RSU Shares”) (and upon such
settlement, the Restricted Stock Units shall cease to be credited to the
Account) on the sixtieth (60th) day following the Vesting Date (such date, the
“Settlement Date”) and upon such settlement the Company shall enter the
Participant’s name as a shareholder of record with respect to the RSU Shares on
the books of the Company.



--------------------------------------------------------------------------------

4. Dividend Equivalents. If the Company pays a cash dividend on its outstanding
Common Shares for which the Record Date (for purposes of this Agreement, the
“Record Date” is the date on which shareholders of record are determined for
purposes of paying the cash dividend on Common Shares) occurs after the Date of
Grant but prior to the Vesting Date, the Participant shall receive a lump sum
cash payment on the Settlement Date equal to the aggregate amount of the cash
dividends paid by the Company on a single Common Share multiplied by the number
of Restricted Stock Units awarded under this Agreement that are unvested and
unpaid as of each applicable Record Date.

 

5. Restrictions. The Award granted hereunder may not be sold, pledged or
otherwise transferred (other than by will or the laws of descent and
distribution or as otherwise permitted by the Committee) and may not be subject
to lien, garnishment, attachment or other legal process. The Participant
acknowledges and agrees that, with respect to each Restricted Stock Unit
credited to his Account, the Participant has no voting rights with respect to
the Company unless and until such Restricted Stock Unit is settled in RSU Shares
pursuant to Section 3 hereof.

 

6. Stockholder Agreement. Notwithstanding anything herein to the contrary, in no
event will RSU Shares be delivered upon vesting and settlement of the Restricted
Stock Units unless and until the Participant executes an Adoption Agreement
pursuant to which Participant will become bound by the terms and conditions set
forth in that certain Stockholder Agreement, dated April 17, 2012, as may be
amended from time to time, by and among the Company and the stockholders of the
Company, which in all events shall be within thirty (30) days following the
Vesting Date.

 

7. Compliance with Laws and Regulations. The issuance and transfer of RSU Shares
shall be subject to compliance by the Company and the Participant with all
applicable requirements of securities laws and with all applicable requirements
of any stock exchange on which the Company’s Common Shares may be listed at the
time of such issuance or transfer.

 

8. General Assets. All amounts credited to the Participant’s Account under this
Agreement shall continue for all purposes to be part of the general assets of
the Company. The Participant’s interest in the Account shall make the
Participant only a general, unsecured creditor of the Company.

 

9. Rights as Shareholder. Upon and following the Settlement Date, the
Participant shall be the record owner of the RSU Shares unless and until such
shares are sold or otherwise disposed of, and as record owner shall be entitled
to all rights of a shareholder of the Company (including voting rights). Prior
to the Settlement Date, the Participant shall not be deemed for any purpose to
be the owner of the Common Shares underlying the Restricted Stock Units subject
to the Award, other than with respect to the Participant’s right to receive
payment pursuant to Section 4 hereof.

 

2



--------------------------------------------------------------------------------

10. Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the Commonwealth of Puerto Rico applicable to
contracts to be performed therein.

 

11. Plan. Except as otherwise provided herein, or unless the context clearly
indicates otherwise, capitalized terms herein which are defined in the Plan have
the same definitions as provided in the Plan. The terms and provisions of the
Plan are incorporated herein by reference, and the Participant hereby
acknowledges receiving a copy of the Plan. In the event of a conflict or
inconsistency between the terms and provisions of the Plan and the provisions of
this Agreement, this Agreement shall govern and control.

 

12. Taxes. Upon settlement of the Award in accordance with Section 3 hereof, the
Participant shall recognize taxable income in respect of the Award and the
Company shall report such income to the appropriate taxing authorities in
respect of the Award as it determines to be necessary and appropriate. The
Participant shall be responsible for payment of any taxes due on income in
respect of the Award. For purposes hereof, Common Shares shall be valued at Fair
Market Value.

 

13. Notice. Every notice or other communication relating to this Agreement shall
be in writing, and shall be mailed to or delivered to the party for whom it is
intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided; provided,
that, unless and until some other address be so designated, all notices or
communications by the Participant to the Company shall be mailed or delivered to
the Company at its principal office, and all notices or communications by the
Company to the Participant may be given to the Participant personally or may be
mailed to him/her at his/her address as recorded in the records of the Company.

 

14. Section 409A. Notwithstanding anything herein to the contrary, this
Agreement is intended to be interpreted and applied so that the payments and
benefits set forth herein either shall either be exempt from the requirements of
Code Section 409A, or shall comply with the requirements of Code Section 409A,
and, accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be exempt from or in compliance with Code Section 409A. If the
Participant notifies the Company (with specificity as to the reason therefor)
that the Participant believes that any provision of this Agreement would cause
the Participant to incur any additional tax or interest under Code Section 409A
or the Company independently makes such determination, the Company shall, after
consulting with the Participant, reform such provision (or award of compensation
or benefit) to attempt to comply with or be exempt from Code Section 409A
through good faith modifications to the minimum extent reasonably appropriate.
To the extent that any provision hereof is modified in order to comply with Code
Section 409A, such modification shall be made in good faith and shall, to the
maximum extent reasonably possible, maintain the original intent and economic
benefit to Participant and the Company without violating the provisions of
Section 409A. Notwithstanding the foregoing, none of the Company, its
Affiliates, officers, directors, employees, or agents guarantees that this
Agreement complies with, or is exempt from, the requirements of Code
Section 409A and none of the foregoing shall have any liability for the failure
of this Agreement to comply with, or be exempt from, such requirements.

 

3



--------------------------------------------------------------------------------

15. No Right to Continued Service. Nothing in this Agreement shall be deemed by
implication or otherwise to impose any limitation on any right of the Company or
an Affiliate to terminate the Participant’s service.

 

16. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision shall be severable and enforceable
to the extent permitted by law.

 

17. Entire Agreement. This Agreement and the Plan contain the entire agreement
between the parties hereto with respect to the subject matter contained herein
and supersede all prior communications, representations and negotiations in
respect thereto. No change, modification or waiver of any provision of this
Agreement shall be valid unless in writing and signed by the parties hereto.

 

18. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Participant or the Company to the Committee for
review. The resolution of such a dispute by the Committee shall be binding on
the Company and the Participant.

 

19. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

[signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the date
first set forth above.

 

EVERTEC, INC. By:       Name:   Title: PARTICIPANT By:       Name: